***********
Based upon information contained in I.C. File LH-0316 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1.  Decedent, Richard Edward Ashley, was a Deputy Sheriff with the Chowan County Sheriff's Office on 17 July 2002, the date of his death.
2.  Decedent died on 17 July 2002, as a result of injuries sustained in an airplane crash while acting as a local guide in a drug surveillance flight in the course of and scope of his official duties as a Deputy Sheriff with the Chowan County Sheriff's Office.
3.  At the time of his death and for at least six months prior to that date, decedent was married to and residing with May Amparo Ashley. Decedent is survived by two dependent children, Richard Edward Ashley, Jr., born on 5 May 1985, and Steven Ray Ashley, born on 17 June 1988, who resided with decedent and were totally dependant upon him for support on 17 July 2002.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.  Decedent was an eligible law enforcement officer, as defined in N.C. Gen. Stat. § 143-166.2(d), who was employed with the Chowan County Sheriff's Office at the time of his death on 17 July 2002.
2.  Decedent's death was the direct result of injuries incurred while discharging his official duties, as defined by N.C. Gen. Stat. §143-166.2.
3.  Decedent is survived by his wife, May Amparo Ashley, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1.  The sum of $25,000.00 is hereby awarded to May Amparo Ashley as the qualified surviving spouse of Richard Edward Ashley, as follows:  the sum of $10,000.00 shall be paid immediately to May Amparo Ashley. Thereafter, the sum of $5,000.00 shall be paid annually to May Amparo Ashley as long as she remains unmarried until such time as the balance of all payments equal $25,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq.  If May Amparo Ashley becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of January, 2003.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER